As Filed with the Securities And Exchange Commission on January 5, 2011. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TECHNIS, INC. (Name of small business issuer in its charter) Nevada 2 7-3828598 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 140 Broadway, 46 th Floor New York, New York 10005 202-858-7583 (Address of principal place of business or intended principal place of business) Jack Kaye, Chief Executive Officer Technis, Inc. 140 Broadway, 46 th Floor New York, New York 10005 202-858-7583 (Name, address, and telephone number of agent for service) Copies to: Michael Krome, Esq. Law Offices of Michael Krome 8 Teak Court, Lake Grove New York11755 (631) 737-8381 Approximate date of commencement of proposed sale to the public: As soon as possible after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Calculation of Registration Fee Title of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee (1) Common Stock (1) Par Value $.0001 Per Share Estimated pursuant to Rule 457(o) under the Securities Act of 1933 solely for the purpose of computing the amount of the registration fee. The registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS, SUBJECT TO COMPLETION Dated January 3, 2011 Technis, Inc. 4,000,000 Shares of Common Stock We are engaged in the commercialization and exploitation of a range Intellectual Property (IP) acquired through a shares exchange between Technis, Inc and Montroyal Investments Limited.We intend to add value by acquiring and consolidating additional technologies.The prospectus relates to the resale by selling shareholders of 2,000,000 shares of common stock, $0.0001 par value, and 2,000,000 shares of common stock being offered by the Company in a self offering. Upon the effectiveness of this prospectus,the selling security holders may offer to sell shares of our common stock being offered in this prospectus at a fixed price of $0.05 per share until shares of our common stock are quoted on the OTC Bulletin Board, if ever, and thereafter at prevailing market prices or privately negotiated prices. We will not receive proceeds from the sale of shares of our common stock by us in previous transactions. We will receive the proceeds deriving from the sale of 2,000,000 additional shares to the public assuming all the securities are purchased. Our common stock is not traded on any exchange or in the over-the-counter market. After the date of this prospectus, we expect to have an application filed with the FINRA for our common stock to be eligible for trading on the OTC Bulletin Board. The Securities offered hereby involve a high degree of risk. See Risk Factors beginning on page 5. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. The date of this prospectus is January 3, 2011 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. TECHNIS, INC. TABLE OF CONTENTS Page Prospectus Summary 1 Selling Stockholders 7 Market for Common Equity and Related Stockholder Matters 9 Equity Compensation Plan Information 9 Description of Business 10 Managements Discussion and Analysis or Plan of Operation 12 Directors and Executive Officers, Promoters and Control Persons 16 Executive Compensation 17 Certain Relationships and Related Transactions 17 Security Ownership of Certain Beneficial Owners and Management 18 Plan of Distribution 19 Description of Securities 20 Indemnification for Securities Act Liabilities 20 Legal Matters 20 Experts 20 Additional Information 20 Financial Statements F-1 You may only rely on the information contained in this prospectus or that we have referred you to. We have not authorized anyone to provide you with different information. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any securities other than the common stock offered by this prospectus. This prospectus does not constitute an offer to sell or a solicitation of an offer to buy any common stock in any circumstances in which such offer or solicitation is unlawful. Neither the delivery of this prospectus nor any sale made in connection with this prospectus shall, under any circumstances, create any implication that there has been no change in our affairs since the date of this prospectus or that the information contained by reference to this prospectus is correct as of any time after its date. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus and any prospectus supplement contain forward-looking statements. We have based these forward-looking statements on our current expectations and projections about future events. In some cases, you can identify forward-looking statements by words such as may, should, expect, plan, could, anticipate, intend, believe, estimate, predict, potential, goal, or continue or similar terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks outlined under Risk Factors, that may cause our or our industrys actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by such forward-looking statements. 2 PROSPECTUS SUMMARY The following summary highlights material information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the RISK FACTORS section, the financial statements and the notes to the financial statements. We conduct our business operations through, Technis, Inc. a Nevada corporation (Technis). As used hereinafter in this prospectus, the terms Technis, we, us, or our refer to Technis, Inc. Technis, Inc. Technis, Inc. was formed as a Nevada corporation on September 15, 2010. We are a development stage corporation formed to acquire, consolidate, and exploit IP lines. To date, we have completed our first acquisition from Montroyal Investments Limited of a portfolio of IP that represents two distinct products represented by Beach Guard and MiData. On September 17, 2010, in consideration for 2,000,000 shares of Technis, Inc. common stock, we acquired from Montroyal Investments Limited the IP for Beach Guard and MiData which are proprietary technologies that allows for the surveillance of beaches through a wireless integration system. MiData is a social integrating soft ware application suitable for use in mobile phones and wireless desk top. Since its inception, Technis, Inc. has incurred losses and is expected to incur losses for the foreseeable future. For the fiscal year ended November 30, 2010, Technis, Inc. incurred a net loss of $774. As a result of the foregoing, our independent auditors, in their report covering our financial statements for the period ended November 30, 2010, stated that our financial statements were prepared assuming that Technis, Inc would continue as a going concern, and that there were doubts about our ability to continue as a going concern. Our principal executive offices are located at 140 Broadway, 46 th Floor, New York, New York 10005 our telephone number is 202-858-7583.We are a Nevada corporation.
